Title: To Thomas Jefferson from John Page, 16 March 1803
From: Page, John
To: Jefferson, Thomas


          
            Dear Sir
            Richmond March the 16th. 1803
          
          I take the Liberty of introducing to your acquaintance and Civilities the Honorable Captain John Murray of his Britanic Majesty’s Navy, third Son of the Earl of Dunmore.
          He has been several weeks here, and seems worthy of the polite Attention which has been paid him.
          I confess I am happy to hear that our Countrymen, where ever he has been, have exhibited a Conduct towards him, which can not fail to reflect honor on their Character.
          
          I am with the highest Respect your obedient Servant
          
            John Page
          
        